Population and housing censuses (debate)
The next item is the report by Mrs Juknevičienė, on behalf of the Committee on Employment and Social Affairs, on the proposal for a regulation of the European Parliament and of the Council on population and housing censuses - C6-0078/2007 - .
Member of the Commission. - Mr President, population and housing censuses are the central building block for all statistical reporting on the people that live in the European Union. In almost every policy area in which the EU is active, be it economic, social or environmental, high-quality population data are required to help formulate operational objectives and to evaluate progress. International, European and national institutions need census data to make valid comparisons between EU Member States.
Accurate data on the population are required to comply with important legislation. Examples are the qualified majority voting within the Council, or the distribution of Structural Funds (on the basis of 'GDP per head' figures.)
The purpose of the present regulation is to provide a clear European framework to achieve comparability of the results of the censuses conducted in the EU Member States. It clarifies the responsibilities and roles of the statistical bodies on the national and the European levels and sets common requirements concerning the quality and transparency of results, methods and the technology used.
This will be a major step forward to the harmonisation of demographic and social statistics. Population censuses have a long tradition in the countries of today's European Union, in some countries reaching back over centuries. For the first time there will be a European legislative framework for the censuses. The word 'historic' might well be appropriate to describe this development. The regulation will also be an important milestone for international cooperation in the area of population and housing censuses in which the European Commission, via Eurostat, has been active over many years.
There is a broad agreement across all the institutions involved - the Commission, the Council and Parliament - about the importance of the legislation. It is only natural and appreciated that the legislation about censuses raises debate. After all, you will decide upon the collection of data about all European citizens as well as upon the most cost- and burden-intensive statistical exercise.
The issue is politically sensitive and requires a considerable investment of taxpayers' money and citizens' goodwill in the Member States.
However, we should not forget that the absence of subjective and comparable census data would lead to negative consequences. The data are used for policy formulation and evaluation, administrative purposes and social research that increases the welfare of the people living in the European Union. The benefits of harmonised census data by far outweigh the efforts to collect it.
The Member States have been carrying out their national censuses for many decades. What we can achieve with this European legislation is to make their efforts pay off even better by ensuring census data that are of the highest possible quality and comparable between the regions of the European Union.
This is why the European Commission supports the debate that is still ongoing and sincerely hopes that a solution will be found that is acceptable to a broad majority within this House, as well as to the Member States represented in the Council. We appeal to all to support the rapporteur, Ms Juknevičienė, in her quest to find such a compromise.
The Commissioner has just said that this regulation is a historical event. I would like to begin by saying that yes, it is a historical event, but at the same time it happens to be one of the most scandalous in Europe. Today, could we admit to ourselves, even though it seems obvious, that up to now we have had no reliable statistics and no idea about how many people live in the European Union and in what kind of accommodation. First of all, I would like to thank my colleagues, particularly the shadow rapporteurs, representatives of the Committee on Employment and Social Affairs and members of regional committees, for their close cooperation in preparing this document. Many thanks to the representatives of the Commission and the Council who took an active part in the discussions and participated in our joint efforts to achieve the compromise that only necessary information should be included in this regulation. Any unnecessary data that in some cases might be in breach of a person's right to privacy should not be collected.
The EU statistics and, accordingly, the regulation have a juridical basis, provided for in Article 285 of the EU Treaty. There is no doubt that the foundations for this document are in place. This article specifies the need to conform to very important criteria - impartiality, reliability, objectivity, scientific independence, cost-effectiveness and statistical confidentiality.
The main objective of the regulation is to provide a detailed account of population structure and characteristics with a view to analysing the data and using the results to develop a strategy in many EU policy areas.
The data from the annual population census is used, as the Commissioner said, to ascertain such important criteria as voting and establishing the majority of votes in the Council. High-quality regional data is necessary for the purpose of identifying regions that qualify for EU assistance, as well as for assessing progress in regional cohesion policy. Therefore, could any other document be of greater importance in terms of being able to compare and trust the data contained in it?
The regulation provides an opportunity to collect high-quality data on housing. This data is necessary to establish the number of consumers of water, energy and other commodities and to determine housing demand and supply and the necessary funding.
The last census, taken in 2001, was based on a gentleman's agreement and did not achieve any positive results. I believe the data are insufficiently thorough, unreliable, difficult to compare and relate to different time periods. That is why there is some doubt regarding whether EU funds have been distributed and used gratuitously. Of course, this makes it difficult to develop plans for the future too.
The proposed regulation would guarantee reliable, transparent and comparable results. It would also require only the essential information on certain issues.
Therefore, ladies and gentlemen, I am asking you to support the amendments I have proposed, which aim to relieve the Member States of the burden of collecting and storing unnecessary information.
The vote on this regulation has been adjourned until the next plenary session. It is very important to find a compromise. We need to get this regulation up and running in order to achieve our objectives.
We also need the support of EU citizens. It is important that they realise the importance of the census and support it. People need to be sure that the common statistics system is reliable and essential for their wellbeing. Most importantly, the information must be stored safely and used only for the correct purpose.
Mr President, ladies and gentlemen, as shadow rapporteur for the Group of the European People's Party (Christian Democrats) and European Democrats, I have been following the preparation of this report as well as the negotiations with the Commission. It is in fact a very important report with a view to the planning and assessment of regional and social policies in the various Member States and, in that respect, the socio-economic profile of the population of Europe and housing conditions are among the most decisive aspects for measuring the improvement in living conditions.
In our view the Commission seems to be taking the correct line, which we support, on the indicators that make this type of analysis possible. We therefore need to continue to improve the coverage, quality and reliability of this type of statistical data. We think, however, that care should always be taken to strike a good cost/benefit balance as regards the degree of detail in the information to be provided, while also bearing in mind personal privacy.
This report will be useful only if it helps to increase the frequency, comparability and accuracy of these data at EU level. For that it is essential to take very special care as regards the data supplied by the Member States, which needs to be consistent, complete and reliable. That is the only way to make comparative studies and analyses of the socio-economic situation at regional, national and Community levels. The way in which those data are processed is even more significant, since the classification of the regions for the purpose of applying the Structural Funds is based largely on such indicators, which means that in the normal course of events, this process leads to decisions that may have major consequences for the various European regions and for the Member States themselves.
I hope that, as a result of the negotiations with the Council, we shall achieve greater coherence, clarity and accuracy throughout. I should just like to place on record that the PPE-DE Group has maintained its original position on this report, even after hearing the explanations given by the Commission, in line with the rapporteur's position; I hope we shall maintain that position to the end. We are in favour in particular of deleting sections 1.3 and 2.3 of the Annex, as well as certain subsequent amendments that in our view are not consistent with the aims of improving the quality and reliability of the information.
on behalf of the PSE Group. - (PT) Mr President, Commissioner, ladies and gentlemen, Mrs Madeira, who was to have spoken on behalf of the Socialist Group in the European Parliament, is unable to be with us because of transport problems. I shall therefore be presenting her views on the importance of this report and her concerns, which I share, and which I expressed previously in this plenary session regarding development policies.
The approval of the Treaty of Lisbon, which is to be signed this week by the Heads of State or Government, makes it absolutely vital to have reliable European Union population data. The new voting method included in that Treaty, which will henceforth take account not only of the Member States' vote, but also of the population figures, means that we must be aware that population censuses are crucial for the effective operation of the European Union. However, this regulation is important for other reasons apart from the voting method - it is important also for all indicators concerning employment, regional, structural or social matters that take account of the data provided by each of the Member States and that, often, in view of the discrepancies in the data collection methods used or in the reference periods, produce inadequate analyses and results of questionable validity. The last time this exercise was carried out, in 2000, the data were available only in 2005 and thus were of questionable validity.
The regulation under consideration today, purged of certain incongruities that shocked even the most inattentive reader, takes account of a series of factors that are essential in order to obtain good results from population and housing censuses and will enable us to have pre-defined reference years common to the Member States and listed questions that will allow reliable comparisons.
Finally, I repeat that I am in favour of including the non-obligatory topics in the regulation. Using questions not covered in the obligatory topics will not only give Member States a consistent and coherent list to serve as a basis for collecting further data rather than leaving it to them which might produce interesting but totally redundant results. The argument that censuses should be removed from the text because they cost money does not make sense. It is precisely because high costs are involved that we should clearly place topics to be analysed within a legal framework so that the results do not prove to be worthless for future use for various purposes.
on behalf of the UEN Group. - (PL) Mr President, the draft regulation on population and housing censuses is a document of considerable importance. Data gleaned from population and housing censuses provide an opportunity for rational drafting of development strategies and for intervention action to be taken. This is why it is so important for the data to be transparent and comparable. In that case, Community solutions will apply to real and well-studied phenomena.
Comparability is not just a matter of well-defined data; it also means that such data have been collected over identical periods of time. Clear specification of collection periods and updating, correction and publication dates is of great significance and this has been clearly stated in the document and amendments.
One important question is the way in which data on local communities are gathered. I support the amendment introducing a separate definition for this. I also support the amendment introducing environmental policies alongside regional ones. Regular statistical studies looking at family, social, economic and residential characteristics are undoubtedly needed in view of the demographic and social problems Europe faces.
This is why I think that the amendment deleting recommended topics for geographical levels, and in particular not derived topics such as location of schools and higher education institutions, means of getting to work or school, distance from work or school, number of children born alive, type of economic activity, duration of unemployment, main source of livelihood, income, housing conditions or disability, which describe families' actual living conditions, is wrong.
The emphasis on respect for national personal data protection rights in the text is important, and the principle of subsidiarity has rightly been retained in this area. I congratulate Mrs Juknevičienon a thorough piece of work on the draft report.
May I point out that we have been joined in our discussion by a Member who just yesterday became a full Member of the Chamber, Mr Krzysztof Hołowczyc, a very well-known figure in Poland. Welcome, Mr Hołowczyc! Please familiarise yourself with proceedings.
Mr Hołowczyc is a rally driver, very well-known in Poland, and on Saturday he won a legendary stage of the Barbórka Rally. My sincere congratulations! Here we practise a different kind of sport, though, so please change seats quickly if you would, Mr Hołowczyc.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, it is right that the capture and harmonisation of statistics on the most important economic and social characteristics of the regions is essential for the European Union. The allocation of structural funds, one third of the budget, actually relies on this base data. What the Commission is proposing here in its regulation on population censuses, however, in reality has nothing to do with these necessities. The data that it wants to capture and harmonise in this statutory text, which directly applies to all EU Member States, is personal data on our fellow human beings, which is not really of any concern to the EU. Included in this are personal data on family and sex life, housing situation and religious affiliation. Furthermore, it also has the audacity to want to include this data by law in uniform standards without including any reference in the law to data protection.
It is therefore our duty as representatives of our citizens to stop any such intrusion into individual rights, particularly as there is no reason to harmonise data on family life, personal circumstances or the housing situation when this does not in any way fall within the competence of the European Union and is not provided for in the Reform Treaty. The EU cannot be allowed, through the back door, to claim competences here that should remain solely with the Member States, and the supervision of data collection would presume this. For us it is not a question of time or speed, but a question of the prime necessity that the protection of personal data has absolute priority. This Commission text does not guarantee this. I am happy that the rapporteur wants to delete the non-mandatory text here. We already backed this, even at committee level. Unfortunately, she had not obtained a majority for it at that time.
The citizens expect us to ensure that what the judgment now stipulates, namely adjournment, will actually compel the Committee on Civil Liberties, Justice and Home Affairs to make sure that data protection is checked here once again and that only then will the decision on Parliament's position and first reading be made. I would ask all groups to be true to their word here.
for the GUE/NGL Group. - (CS) Ladies and gentlemen, I believe that the proposal for a regulation of the European Parliament and the Council on population and housing censuses presented by the Commission is a step in the right direction, like the previous proposals on statistics on health and safety at work and on job vacancies. I also agree with the Commission's statement during the last population and housing censuses for 2001 that the collection of data from individual Member States based solely on 'gentlemen's agreements' is inadequate for achieving sufficiently comparable results. It is therefore necessary to adopt legislation at European level. Only in this way can we guarantee the reliability, transparency and comparability of the results.
On the other hand, I was alarmed when I saw the list of data requested by Eurostat in section 1.3 of the annex to the proposed regulation. Even allowing for the fact that these are only recommended indicators, I believe that the Commission went too far in this respect. There are no grounds for asking people intimate questions about their private life. I was even more taken aback by the fact that this data was only to be collected from women. I therefore wholeheartedly welcomed the decision of the Committee on Employment and Social Affairs to remove these intrusive and inappropriate requirements from the Commission's proposal.
Such information is perhaps more appropriate in a medical centre. As far as the anonymity of this data goes, in my view it should be comparable to banking data. I think that in compiling any statistical information we must above all respect the protection of personal data and the privacy of individuals, and we must prevent a disproportional increase in the number of tasks required of the data providers. I will recommend that the GUE/NGL Group vote in this sense.
on behalf of the IND/DEM Group. - Mr President, on 20 November, in the Committee on Employment and Social Affairs, I was pleased to support the rapporteur, Ms Juknevičienė, in her Amendment 32 to delete paragraph 1.3.2 so as to exclude the intrusive and offensive question about women's first sexual act, dressed up as 'consensual union'. The Commission representative at that time present in committee promised me that this 'insensitive question' would be removed and not come back. I took that as a victory for me, for my party UKIP, but, mostly, as a victory for common sense, and I was ready to congratulate the Commission on it. By the way, that retraction proves that I was right to describe it as being about the sex act because, if it was just cohabitation following, which it was claimed to be, why did the Commission representative promise to withdraw what was an innocent question? I am proved right.
Now, when I saw today that the vote on this proposal would not be held tomorrow as originally scheduled but postponed indefinitely, although the debate is obviously still going on, I smelled a rat because votes usually follow debates very closely. I was right. The latest version that I printed off from the computer just an hour ago shows as indicated on page 1, Text by the Commission, that a new Amendment 39 is here. It bears no relation to the original Amendment 39, which is an innocent thing about technicalities, but it is the old 1.3.2 - complete with the whole list of questions, including the intrusive question about women's consensual union.
At the time, in committee, I did not like the fact that, when votes came up the following day, the rapporteur had allowed her Amendment 32 to be somewhat watered down to Compromise A, which only deleted the list of questions in 1.3.2, and left the 1.3 and 1.3.1 preamble paragraphs, which was a peg, of course, to hang further questions on - and I was right to be suspicious of that.
This objectionable, intrusive and insulting question has been disgracefully reintroduced as Amendment 39 by the Commission - against the Commission promise to me in committee - and I am more angry, Mr President, than I have been at any time recently. I was promised that this would disappear and it has been brought back by the Commission - a disgraceful question which no woman should be asked to put up with. It is a disgrace to women; it is a disgrace to the committee which has to debate the thing. I therefore ask all colleagues to vote against Amendment 39 and - to make sure - vote against the whole of this rotten, distorted proposal.
(DE) Mr President, in view of the ethnically based conflicts which are constantly flaring up, manifesting themselves to excess in the most recent Paris riots, for example, it is pleasing to note that we in the EU seem to be finally awakening from our multicultural dreams and are wanting to ask questions on ethnic origin and religion in an EU-wide population census in 2011.
This data should definitely be collected so that we are better able to evaluate the risk potential in this regard. Cultural differences can - as we have seen increasingly in recent times - escalate all too easily. In this respect we in Europe - where some countries have boastfully declared themselves immigration countries - are sitting right over a powder keg that should not be underestimated, even in the metropolitan conurbations.
The most recent conflicts between the Kurds and the Turks have thus required massive police presence in our towns and cities, as is generally known. Statistics on the ethnic and cultural composition of the resident population could therefore be of paramount necessity and benefit for the prevention of violence.
(CS) Mr President, ladies and gentlemen, the proposal on population and housing censuses is a completely new piece of EU legislation in an area that has not been previously regulated. The question arises as to whether there is any need for such legislation. The Commission's arguments concerning the need to guarantee comparability and quality of statistical data are relatively convincing, particularly on a general level. However, we must take a critical eye to the proposed areas of information to be collected and evaluated. The Commission's proposal contains a large group of data whose sustainability is highly questionable. I regard as controversial the collection of housing data based on the conclusions of the Laeken European Council. These can be only considered an expression of political will, not a valid legal document. Besides, the EU does not have any competence in the area of housing, and so the statistics obtained on housing, contrary to other data, cannot serve to support the implementation of existing policies, unless the results are intended to serve as a possible catalyst for introducing a new common housing policy. This would be, however, an abuse of power and a breach of the Treaty.
The proposal to collect a large amount of data on citizens' private lives is entirely without justification. From the point of view of implementation of common policies, there is no reason why the EU institutions should have access to data on the number of marriages and partners of each female citizen or the length of these relationships. This is more like playing 'Big Brother', interfering in peoples' private lives and improperly infringing their personal freedom. If some of the EU institutions are tempted to do so, it is right to intervene and lay down clear limits, which cannot be transgressed. In my view, the Committee on Employment and Social Affairs did so by limiting substantially the areas of data to be collected and is to be commended for that. The most transparent solution is that proposed by my Group, the PPE-DE, which omits all references in the annex to concrete types of statistical data. I recommend that you give this proposal for your attention and your support.
(RO) Mr. President, I would like to congratulate the rapporteur and to appreciate the importance of this proposal of regulation regarding statistics collected by Member States on housing.
Member States have to use a common system for the standard data to be regularly collected and reported. Accurate and precise statistics regarding housing allow the Union and the Member States to implement adequate policies in this field. Nevertheless, any data collection must observe the private life of individuals. The Union is not only based upon economic criteria, but we also have to build a social Europe.
Decent living obviously involves decent housing. Unfortunately, today, there are over 60 million citizens living below the poverty line in the European Union, and children are most exposed to the risk of poverty. Obviously, these people also have difficulties in getting decent housing.
The main social and demographic tendencies affecting subsidized housing policies are generated by population aging, migration of population inside the Union, migration of population from rural areas to urban areas and predominant development of urban areas.
Yet, there is no unique model applicable to all Member States: in some Member States, there is a big number of houses in which many generations of the same family live together. Austria, Finland, the Czech Republic and Poland have programmes for providing subsidized housing to young people. In France, Germany, Hungary, Spain and Great Britain, the number of houses with only one tenant has increased. In Romania, 95% of the houses are private property and only 5% of the houses are rented or are subsidized houses. In Denmark, 47% of the houses are inhabited by tenants or are subsidized houses, in Austria 42%, in Finland 37%, in France 44% and in Germany 57%.
Statistics represent only a starting point in developing adequate housing policies for each Member State. These policies depend on the allocation of public funds at national, regional or local level, as well as on the real estate market evolution. I believe Member States should also use the Structural Funds for building houses, especially those for regional development.
Yet, the issue of housing requires an approach based upon statistical data, as well as a global, multidimensional approach, based upon national and Community law. Nevertheless, a pragmatic approach, based upon the needs of the citizens, is also required. Unfortunately, there are European citizens who live in inadequate, unsafe houses, but there are also European citizens who have no house or even a roof over their heads. What is Europe's answer and support for the needs of these citizens?
Mr President, one of the more important services Europe can provide is to support the collection of reliable, comparable information. For this reason, I can give qualified support to the idea of a European census.
However, a few points need to be considered. First of all, there needs to be some recognition of national censuses in the report. Member States already hold censuses, and they will now be in a position of having to organise national and European censuses.
Taking a census is very expensive - it is a labour-intensive activity - and it is reasonable to expect that Member States are going to increasingly combine the national with the European census. This needs to be taken into account. It is very important that we allow Member States to use the opportunity of a European census to ask questions that are relevant to their own nation and to collate those questions separately from the shared questions or the exclusively European ones.
Further, more attention has to be given to the census questions. These questions must be chosen carefully and must not cross the line separating valid information from intrusion and attacks on privacy. We want to understand trends, to try to make policies more relevant; we do not want to pry into people's personal lives. Once respectful questions are chosen, then we have to be very careful that they must go through not just a linguistic process but also a cultural translation. As the report does not intend to harmonise the rules on census, this step must be taken to ensure that accurate comparability of data between Member States is achieved.
(NL) Mr President, I should like to draw attention to the relationship between the objective of collecting data and the amount of data actually included in an analysis such as this, as something is clearly amiss in this respect. Something is wrong in the relationship between the tasks of the European Union with regard to housing policy, for example, and what we are now calling for. The Union does not have competence in this field. Nor does this Parliament have competence to discuss the relationship between religious beliefs, ethnic origin and possible integration issues; it is not for the European Union as a whole to make pronouncements on this.
What is up for consideration, however, is how we allocate funds, how we distribute our Structural Funds. The important thing here is having a precise insight into the number of inhabitants in the regions concerned, the regions under the NUTS classification of territorial units for statistics. Until there are precise data on this, and until orientation towards outcomes - in financial terms - is possible, this action is indeed necessary. Homogeneity and reliability are the primary considerations here.
I should like to make one more point, on which Mrs Novak made some very interesting proposals in the Committee on Regional Development. With regard to interference in the family circle, the private sphere of citizens, we shall be voting against the proposal if this is not removed from it. Perhaps these aspects will be removed during the trialogue - I am relying on the rapporteur in this regard. Only in that case will Parliament and the Group of the European People's Party (Christian Democrats) and European Democrats ultimately be able to give it our support; only on this condition.
(EL) Mr President, as has been mentioned by the rapporteur and almost all the speakers, it is important to compare the data from the Member States on population and the main social, economic, family and housing indicators, so that on the basis of that information, each Member State can better deal with the issues which concern it, within the framework of its policy. At European level, however, we need to target the data which will lead to a better cohesion policy and improved regional development, so that inequalities are eliminated and the gap between different social groups and different European regions is narrowed.
By laying down common definitions and indicators, the proposed regulation ensures the comparability of data and, as a result, promotes better practice in the Member States. However, there is a need for regular evaluation and corroboration of the statistics gathered by the competent agencies, and these agencies must undergo quality control and transparency checks. Objectivity, representativeness and accuracy of data are important issues. Paradoxically, although the Commission is revoking the annexes to the regulation, it is in favour of including recommended topics which may affect the clarity and accuracy of the data, since it is leaving it to the Member States to do as they wish. If the aim of the proposal is to adopt binding legislation establishing common definitions for the comparability of data, I believe these points should be deleted.
We must proceed with a cost-benefit analysis, as provided for in Article 5a, since the cost of collecting such data is particularly high for Member States which have limited capacity to analyse the details.
Lastly, I would like to point out that if the amendments are not approved, the draft regulation will touch on very sensitive issues relating to personal, family and private life, such as the request for collection of data on cohabitation - which must be deleted - or the temperature of the bathwater! Why should we collect information and details which are not related to European policies? Poverty is not controlled with numbers and data.
(SL) I support the regulation on population and housing censuses.
With the data collected on the basis of this regulation we will be able better to assess the socio-economic conditions in which the inhabitants of the European Union live at regional and national level, and at European Union level. Furthermore, with this data it will be possible to evaluate more accurately the effectiveness of the implementation of regional policy and progress in achieving regional cohesion, to which the EU is assigning an increasing amount of funds.
Two things must be ensured if we are to attain the desired objectives through the regulation: the volume of the data that we collect under this regulation must not be too great and the data collected must be of high quality and comparable. Data which do not create the necessary added value and merely increase administration and expense must be excluded. These are proposals which are to be found in Annexes 1.3 and 2.3 and on which the Member States should report of their own accord.
At the same time, care must be taken not to encroach excessively on the privacy of the men and women living in the European Union. Nor may we use the collection of these data to discriminate against one sex or another.
Comparability of basic data between Member States and reliability of the data collected from the census are necessary for the assessment of European policies and for the comparison of the results of national policies at European level. Therefore, the regulation must ensure that all the Member States use the same method and criteria in data collection.
(SK) Mr President, precise population data and reliable data on housing within the EU are at present an essential prerequisite for the correct evaluation of all areas of European policies, as well as for the formulation of operational objectives and evaluation of the progress in individual Member States.
Because they serve many fundamental objectives, I would above all like to underscore the importance of the reliability and quality of this data. Of the many examples where exact census data are relevant, I would like to mention two: the process of qualified majority voting by the Council and the allocation of resources from Structural Funds for the development of less-favoured regions. I believe that it is important that this area be regulated in a unified manner. In this way the data provided by individual Member States will be comparable at both European and regional level, as is often necessary.
As a member of the Committee on Regional Development, I would like to highlight the importance of the classification of statistical units. The quality and comparability of this type of information can only be guaranteed by a clear European framework, in other words European legislation on population and housing censuses.
I agree with the view that the legislation must be aimed mainly at the end results and not at the information being collected. This will reliably ensure the comparability of the statistical data, which, if missing, can lower data quality.
The Member States should be free to select the best census modes and methods in accordance, however, with certain binding standards and quality requirements. It goes without saying that the topics, as well as the time frames and the implementing deadlines, should remain the same for all countries. Only in this way will the census data be transparent, reliable and comparable, a fundamental factor in fulfilling many important objectives.
Before I give the floor to the Commissioner, I am reminded that about 2000 years ago King Herod instituted a census, but on that occasion it was boys only.
Member of the Commission. - Mr President, this will be a very encouraging start for me.
I am glad to announce that the Commission is ready to accept the majority of Parliament's amendments. As this debate has shown, there are currently negotiations under way that will address your concerns. A compromise could open the door to future development. The Commission supports the debate that is still ongoing and sincerely hopes that a solution will be found that is acceptable to a broad majority within this House, as well as to the Member States represented in the Council.
However, it should not be forgotten that the inclusion of new topics in a census takes in-depth and long-haul preparation. I am confident that the correct balance will be found between the very important reporting on the EU population and housing, and the cost and effort of collecting the data.
I would like to pay special attention to the question by Ms Schroedter. The main point was that this legislation does not sufficiently assure data confidentiality. My answer is that data confidentiality is being taken most seriously by Eurostat and all national statistical offices. There is framework legislation on data confidentiality on the national as well as on the European level. The proposal on censuses does not violate or modify any of this legislation. In contrast, it fully respects all provisions, be they national or European.
There is no need to repeat established framework legislation on data confidentiality within this specific proposal on censuses. No data transmitted to Eurostat allows insight into the data of any particular individual person. It is anonymous data. Moreover, the legislation in this current draft allows only the transmission of aggregated data, not of microdata.
The debate is closed.
The vote will take place at a later part-session.